FILED
                             NOT FOR PUBLICATION                            DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 JOYCE ANN MURRELL,                              No. 08-55352

               Plaintiff - Appellant,            D.C. No. 2:07-cv-08039-GHK

   v.
                                                 MEMORANDUM *
 NORTIN & STURINO; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Central District of California
                      George H. King, District Judge, Presiding

                           Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Joyce Ann Murrell appeals pro se from the district court’s order denying her

request to proceed in forma pauperis. We have jurisdiction pursuant to 28 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

EN/Research
§ 1291. We review for abuse of discretion, O’Loughlin v. Doe, 920 F.2d 614, 616

(9th Cir. 1990), and we affirm.

       The district court did not abuse its discretion in denying Murrell in forma

pauperis status because it appears from the face of the complaint that the action is

frivolous. See id. (according broad deference to lower court in reviewing a denial

of leave to proceed in forma pauperis).

       Murrell’s remaining contentions are unpersuasive.

       Murrell’s motions for judicial notice are denied.

       AFFIRMED.




EN/Research                               2                                    08-55352